DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on December 17, 2020 has been acknowledged. 
Claims 1, 5 – 8, 10 – 11, 13 – 14, 17 – 18 and 24 – 25 have been amended. 
Claims 9 and 26 have been cancelled. 
Currently, claims 1 – 8, 10 – 25 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112, (b), rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 11, 15 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (Hereinafter Shimoda) (US 2016/0318575) in view of Moeller et al. (Hereinafter Moeller) (US 2012/0012412).

As per claims 1, 24 and 25, Shimoda disclsoes a brake control device (See at least abstract) comprising: 
an electronic controller configured to execute an ABS control on a rotating body of a human-powered vehicle (See at least paragraph 42; via a controller controlling ABS unit of bicycle), 
first and second speeds of human power vehicle (See at least paragraph 19, 68 and 90),
the electronic controller being further configured to execute the ABS control based on a relationship between a first speed and a second speed related to the human-powered vehicle (See at least paragraph 19 and 68 - 69; via if rotation speed of bicycle is faster than prescribed speed, the execute ABS control), 

Claim 25 further recites an assist device including a driving unit that assists a driving force of the human- powered vehicle which is taught by Shimoda (See at least abstract; ABS unit is driven by an assist motor that adds an assisting force to a manual drive force inputted from a crankshaft of a bicycle).
However, Shimoda is silent regarding elements of:
the first speed being a speed of the human-powered vehicle that is detected by a first detector based on information of a traveling environment, and 
the second speed being a speed of the human-powered vehicle that is calculated based on a rotational speed of the rotating body.
Moeller teaches elements of:
the first speed being a speed of the human-powered vehicle that is detected by a first detector based on information of a traveling environment (See at least paragraph 72 – 73; via bicycle speed as it travels), and 
the second speed being a speed of the human-powered vehicle that is calculated based on a rotational speed of the rotating body (See at least paragraph 66 – 67; via crack speed calculated at crack arm).
Shimoda and Moeller teach analogous art of bicycle with ABS installed for brake control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first speed being a speed of the human-powered vehicle that is detected by a first detector based on information of a traveling environment, and the second speed being a speed of the human-powered vehicle that is calculated based on a rotational speed 

As per claim 2, Shimoda discloses limitation of: wherein the information of the traveling environment includes a position of the human- powered vehicle relative to the traveling environment (See at least paragraph 90).  

As per claim 3, Shimoda discloses limitation of: wherein the first speed includes a speed of the human-powered vehicle relative to a traveling road surface (See at least paragraph 90). 

As per claim 4, Shimoda discloses limitation of: wherein the electronic controller is configured to execute the ABS control based on a difference between the first speed and the second speed (See at least paragraph 68 – 69).  

As per claim 5, Shimoda discloses limitation of: wherein the electronic controller is configured to start the ABS control when an absolute value of the difference between the first speed and the second speed is larger than or equal to a first predetermined difference (See at least paragraph 68 – 69).  

As per claim 6, Shimoda discloses limitation of: wherein the electronic controller is configured to terminate the ABS control when an absolute value of the difference between the 

As per claim 7, Shimoda discloses limitation of: wherein the electronic controller is configured to adjust an amount that a braking force of the rotating body in accordance with a difference between the first speed and the second speed when the braking force of the rotating body is decreased by the ABS control (See at least paragraph 17 and 72).  

As per claim 8, Shimoda discloses limitation of: wherein the electronic controller is configured to that the braking force of the rotating body is reduced as the absolute value of the difference between the first speed and the second speed increases (See at least paragraph 68 – 72).  

As per claim 11, Shimoda discloses limitation of: wherein the first detector includes a transmitting unit that is configured to transmit a signal toward the traveling environment and a receiving unit that is configured to receive a reflected signal from the traveling environment (See at least paragraph 90).  

As per claim 15, Shimoda discloses limitation of: wherein the electronic controller is configured to calculate the second speed based on a detection result of a second detector that detects at least one of a rotational speed of the rotating body and a rotational speed of a transmission member that transmits human driving force to the rotating body (See at least paragraph 15 and 50, 52).  

As per claim 16, Shimoda discloses limitation of:  wherein the rotating body includes at least one of a wheel provided on the human-powered vehicle and a rotating member rotated integrally with the wheel (See at least abstract).  

As per claim 17, Shimoda discloses limitations of:  wherein 
the rotating body includes a first rotating body and a second rotating body (See at least paragraph 50 and 52), 
the electronic controller is configured to execute the ABS control on the first rotating body based on a detection result from a first detector configured to detect the first speed and a detection result of a first rotation detector configured to detect a rotational speed of the first rotating body (See at least paragraph 15 and 50, 52), and 
the electronic controller is configured to execute the ABS control on the second rotating body based on the detection result from the first detector and a detection result of a second rotation detector configured to detect a rotational speed of the second rotating body (See at least paragraph 50 – 52 and 68 – 69).  

As per claim 18, Shimoda discloses limitations of: the first detector (See at least paragraph 15 and 50).  

As per claim 19, Shimoda discloses limitations of: wherein the first detector is provided on at least one of a main body of the human-powered vehicle and an attachment member moved 

As per claim 20, Shimoda discloses limitations of: the second detector (See at least paragraph 15 and 52 and Figure 2).  

As per claim 21, Shimoda discloses limitations of: a braking device (See at least paragraph 60).  

As per claim 22, Shimoda discloses limitations of: an operating device configured to be manually operated to brake the rotating body (See at least abstract).  

As per claim 23, Shimoda discloses limitations of: a driving unit that assists a driving force of the human-powered vehicle (See at least figure 2).

Claims 10 and 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda and Moeller in view of Gillett (US 2019/0250619).

As per claim 10, Shimoda and Moeller disclose all the elements of the claimed invention but does not explicitly teach limitation of: wherein the first detector includes an imaging device that is configured to capture an image of the traveling environment.
Gillett teaches limitation of: wherein the first detector includes an imaging device that is configured to capture an image of the traveling environment (See at least paragraph 74).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an imaging device that is configured to capture an image of the traveling environment as taught by Gillett in the system of Shimoda and Moeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
 
As per claim 13, Shimoda, Moeller and Gillett disclose limitation of: wherein the first detector includes a LIDAR (Gillett, See at least paragraph 74).

As per claim 14, Shimoda, Moeller and Gillett disclose limitation of: wherein the first detector includes a GPS sensor (Gillett, See at least paragraph 74).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda and Moeller in view of Tsuchizawa et al. (Hereinafter Tsuchizawa) (US 9840305)

As per claim 12, Shimoda and Moeller disclose all the elements of the claimed invention but does not explicitly teach limitation of: the transmitting unit includes a light emitter that is configured to emit light to a traveling road surface, and the receiving unit includes a light receiver that is configured to receive light reflected from the traveling road surface.

Shimoda, Moeller and Tsuchizawa teaches bicycle control system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the transmitting unit includes a light emitter that is configured to emit light to a traveling road surface, and the receiving unit includes a light receiver that is configured to receive light reflected from the traveling road surface as taught by Tsuchizawa in the system of Shimoda and Moeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
                                                                                                                                                                                   
Response to Arguments
Applicant’s arguments with respect to claims 1 – 8 and 10 – 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662